Title: To Thomas Jefferson from Albert Gallatin, 1 November 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            1st Nover. 1802
          
          My absence and the sickness of a clerk having suspended the transmission of the weekly list of Warrants, I now enclose a summary statement of all the Warrants issued during the quarter ending the 30th Septer. 1802; and also a similar statement for October. To commence from this week, you shall here after be furnished with the usual weekly return
          With sincere respect Your obedt. Servt.
          
            Albert Gallatin
            The return for Octer. is delayed till to morrow.
          
         